Citation Nr: 0715429	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for compression defect L1, 
osteoarthritis, degenerative disc disease, and scoliosis of 
the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and May 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for low back disability.

Although the Statement of the Case indicates that this appeal 
stems from the May 2002 rating decision, the Board agrees 
with the RO that the claim must be considered by VA on a de 
novo basis.  In a May 2001 rating decision, the RO denied 
service connection for compression defect L1 and for 
osteoarthritis, degenerative disc disease, and scoliosis of 
the lumbar spine.  Because significant additional pertinent 
and material evidence was received at the RO within one year 
of the date of the mailing of the notice of the May 2001 
determination, and which prompted the May 2002 rating 
decision, the RO was required to consider that evidence in 
connection with the veteran's initial September 2000 
application for service connection for back disability 
because it is deemed as having been filed in connection with 
that claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As 
such, the Board has identified the issue on appeal as stated 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
low back disability because he has had chronic and recurrent 
low back problems since his period of active duty.  In this 
regard, the veteran reports that since service, he has been 
unable to obtain "certain jobs" or maintain others due to 
low back disability.  He further reports self-medicating the 
injury, and states that all of his medical records, other 
than his service medical records and VA treatment records, 
have been either lost or destroyed, suggesting that although 
the records may be unavailable, he received post-service care 
for the disability.  In addition, while acknowledging that he 
sustained an October 1993 work-related post-service injury, 
the veteran maintains that the subsequent injury only 
worsened what was already a chronic low back condition.  

In this regard, in April 2007 written argument, his 
representative, referring to the October 1993 post-service 
injury, asserts, "It is a likely factor that the work-
related injury had negative implications, but to ultimately 
assume that this additional intercurrent injury was the 
genesis of his back condition could be careless.  This 
presumption would neglect the seriousness of his back 
problems in service."

The record shows that the RO has denied this claim on the 
basis that the veteran did not sustain a chronic disability 
in service.  In doing so, the RO points to the post-service 
intercurrent injury and lack of medical evidence reflecting 
treatment for many years prior to that October 25, 1993, work 
accident.

The Report of Medical History at service entry, dated in 
April 1966, shows that the veteran denied having recurrent 
back pain, and the Report of Medical Examination, which was 
conducted that same day, reflects that the veteran's spine 
was found to be normal.

The service medical records show that, beginning in early 
1968, i.e., more than a year after his entry into active 
duty, the veteran was seen for low back complaints.  These 
records reflect that on May 8, 1968, when seeking in-service 
care for the condition, the veteran reported that his "back 
still hurts."  An examination revealed that he had pain in 
his lumbosacral area, and the physician commented that pain 
medications had not ameliorated the condition.  On May 15, 
1968, a physician indicated that the veteran had had back 
pain for several weeks, and reported that he exhibited 
"marked muscle spasm."  That examiner also noted that 
straight leg raising was positive, and he prescribed 
medication to treat the condition.  

A May 20, 1968, entry states that the veteran had low back 
pain "on and off" and that he was symptomatic for the past 
two months.  The physician added that he again exhibited 
marked muscle spasm and that straight leg raising was 
positive.  The examiner reported that the veteran had not had 
trauma to his low back but that X-rays revealed an apparent 
compression fracture of the anterior segment of L1.  He noted 
that medications had provided no relief from pain or spasm 
and that range of motion testing disclosed that he had 
forward flexion to 40 degrees, with spasm.

On May 7, 1969, the veteran was seen for a history of back 
pain that had persisted for a year, and that the examination 
revealed that he had limited range of low back motion.  
Straight leg raising was positive bilaterally, but no 
definite muscle spasm was noted.  On May 20, 1969, the 
veteran was placed on light duty profile due to an anterior 
compression defect at L1 with severe left paraspinal muscle 
spasm, and the physical restrictions included no heavy 
lifting, marching, walking and running.  The examiner noted 
that the veteran had been followed for one year because of 
his problem and that he was not fit for world-wide duty and 
should be boarded.

In July 1969, the veteran was referred for evaluation to 
determine his fitness for military duty, and a Report of 
Medical History, dated in July 1969, reflects that he 
reported a history of recurrent back pain and that he wore a 
brace or back support.  In August 1969, an orthopedist 
indicated that although the veteran had never had any severe 
trauma or injury to his back, he had almost daily low back 
pain for the past two years.  The examination revealed slight 
tenderness at L5-S1.  Range of motion testing disclosed some 
limitation of motion, and the examiner reported that X-ray 
revealed an old minimal compression fracture at L1 with a 10 
percent decrease in height.  The orthopedist reported that 
the examination was unremarkable and that the clinical 
findings "do not go along with his X-ray findings."  He 
stated, "There is no objective evidence for Board action," 
and recommended that the veteran be returned to full duty.

The veteran's Report of Medical Examination at service 
separation, dated in September 1970, reflects that his spine 
was found to be normal.  The physician stated that the 
veteran had back strain in 1968, wore a back support for one 
month, and had had "no trouble since."  He added that the 
veteran had no complaints and that there were no sequelae.  

The record shows that the veteran suffered a low back injury 
in October 1993.  He has received significant treatment for 
that condition since that time and has been diagnosed as 
having degenerative disc disease and degenerative joint 
disease of the low back.  Significantly, in November 1993, 
shortly after sustaining the post-service injury, and many 
years prior his September 2000 filing of a claim of service 
connection for low back disability, the veteran reported a 
history of low back problems that began while he was in the 
military.  Because the veteran reported this history in the 
context of seeking treatment, and did so many years before it 
became the basis of a claim, it enhances the credibility of 
his account.  

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has low back disability that is related to service.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, in light of the complaints, findings and diagnoses 
noted in service and the veteran's report of a continuity of 
low back symptomatology since that time, the Board finds that 
there is not sufficient medical evidence to make a decision 
and that a VA examination is necessary to adjudicate the 
claim.  The Board thus has no discretion and must remand this 
claim to afford him a VA examination.  Id.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should diagnose any low back disability 
found to be present, and comment as to 
whether it is at least as likely as not 
that the condition is related to or had 
its onset during his period of active 
duty.  In offering this impression, the 
examiner must discuss the in-service 
complaints and findings of low back 
disability discussed above, and 
specifically acknowledge the veteran's 
report of a continuity of post-service 
low back symptoms.  The rationale for 
any opinion expressed should be 
provided in a legible report.  

2.	Thereafter, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal is not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


